                                        Michael E. O’Brien
                                        Alaska Bar No. 0311084
                                        MOBrien@perkinscoie.com
                                        PERKINS COIE LLP
                                        1029 West Third Avenue, Suite 300
                                        Anchorage, AK 99501-1981
                                        Telephone: 907.279.8561
                                        Facsimile: 907.276.3108
                                        Attorney for Defendants
                                        THE UNIVERSITY OF ALASKA, SARA
                                        CHILDRESS IN HER INDIVIDUAL AND
                                        SUPERVISORY CAPACITY, CHASE
                                        PARKEY IN HIS INDIVIDUAL AND
                                        SUPERVISORY CAPACITY, SEAN
                                        MCCARTHY, JON TILLINGHAST

                                                          IN THE UNITED STATES DISTRICT COURT
                                                               FOR THE DISTRICT OF ALASKA

                                        DANIEL MACDONALD,
                                                          Plaintiff,
                                                 v.
                                        THE UNIVERSITY OF ALASKA, SARA
                                        CHILDRESS IN HER INDIVIDUAL AND
                                        SUPERVISORY CAPACITY, CHASE                Case No. 1:20-cv-00001-SLG
                                        PARKEY IN HIS INDIVIDUAL AND
                                        SUPERVISORY CAPACITY, SEAN
                                        MCCARTHY, JON TILLINGHAST, AND
                                        JOHN DOES 1-25,
                                                          Defendant.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                           DEFENDANTS’ RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY
                                               MOTION FOR A TEMPORARY RESTRAINING ORDER AND
         PERKINS COIE LLP




                                                           PRELIMINARY INJUNCTION


                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 1 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 1 of 37
                                                 Plaintiff Daniel MacDonald (“MacDonald”) moves for a temporary restraining

                                        order and preliminary injunction asking this Court to grant him the extraordinary relief

                                        of ordering the University of Alaska and the defendants listed above (“University”) to

                                        stop an investigation into allegations that he engaged in sexual harassment of and non-

                                        consensual sexual contact with female students. He asks the University to leave those

                                        students’ claims unanswered and to allow him to complete his studies without

                                        determining whether any misconduct occurred.

                                                 MacDonald’s request violates the Younger abstention doctrine and must be

                                        dismissed as a result. His due process claims range from meritless to frivolous, his

                                        alleged harms are either speculative or reparable, the balance of interests weighs

                                        sharply against him, and his claims oppose the public’s interest. As a result, his request

                                        for a temporary restraining order and preliminary injunction should be denied.


                                        I.       FACTS

                                                 MacDonald is an enrolled student at the University of Alaska, Southeast

                                        (“UAS”). He had been employed by UAS as a Resident Advisor (“RA”) in John Pugh

                                        Hall and Banfield Hall.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                                 On October 21, 2019, Chase Parkey (“Parkey”), received an email from a UAS
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 2 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 2 of 37
                                        Staff member, Sean McCarthy (“McCarthy”), stating that during a meeting with C.M., 1

                                        another RA in Banfield Hall, on or about October 18, 2019, it was alleged, among other

                                        things, that MacDonald may be a “potential predator within the freshman hall.” C.M.

                                        told McCarthy that on several occasions MacDonald would refer to the freshmen girls

                                        as “‘sluts that would fuck anything’ and would brag about how they all wanted to sleep

                                        with him.” 2 C.M. went on to tell McCarthy that MacDonald had liked her, and when

                                        MacDonald would make advances toward her she would state she was not interested.

                                        C.M. also stated that she told MacDonald she was aware of the situation with another

                                        RA at John Pugh Hall identified as D.P. who alleged that MacDonald had made

                                        inappropriate sexual comments to her as well. C.M. alleged that MacDonald

                                        immediately started dating a freshman girl after C.M. denied his advances and asserted

                                        her belief in D.P.’s statements. 3

                                                 On Saturday, October 19, 2019, McCarthy spoke with another RA, K.G., who

                                        was friends with both MacDonald and C.M. K.G. told McCarthy that MacDonald was

                                        “harassing” C.M. and that C.M. is “very trusting and didn’t really understand what all
907.279.8561 / Facsimile 907.276.3108




                                        1
                                          Plaintiff uses pseudonyms for the two complainants and two of the witnesses in their
 1029 West Third Avenue, Suite 300




                                        Motion (Docket 11 at 6). Rather than utilize pseudonyms, the Defendants have chosen
     Anchorage, AK 99501-1981




                                        to use initials to protect the identity of those witnesses and avoid making a
         PERKINS COIE LLP




                                        misinterpretation of who Able, Baker, Cable, and Davis actually represent.
                                        2
                                          See Declaration of Sara Childress, Title IX Coordinator at ¶ 2.
                                        3
                                          Id.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 3 of 37
                                        148074111.6
                                            Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 3 of 37
                                        was happening in the situation or that [MacDonald] liked her.” 4 MacDonald reports that

                                        C.M. is autistic, although the University cannot verify that fact. 5 K.G. reported that she

                                        was told by C.M. that MacDonald would grab C.M.’s butt, try to kiss her and make

                                        remarks about wanting to be in a relationship with her. K.G. also stated that when C.M.

                                        invited MacDonald over, he would try to stay the night and sometimes succeed by

                                        saying things like “friends stay the night and often sleep in the same bed.” 6 It should be

                                        noted, that K.G. did not want to make a report, but McCarthy is a “responsible

                                        employee,” or mandatory reporter under federal law, and therefore made the report to

                                        the Title IX office.

                                                 On October 21, 2019, the same day investigator Parkey received the email from

                                        McCarthy alleging potential sexual harassment, unwanted sexual comments, and

                                        predatory behavior, Parkey reached out to the first alleged victim, C.M., with reporting

                                        and counseling resources and requested to speak with her. 7 C.M. responded to Parkey

                                        on October 28, 2019 and met with him that day. 8 A week later, on November 4, 2019,

                                        Parkey met again with C.M. and she agreed to move forward with a formal
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        4
                                          Id.
     Anchorage, AK 99501-1981




                                        5
                                          Docket 11-5 at 4.
         PERKINS COIE LLP




                                        6
                                          Childress Decl. at ¶ 3.
                                        7
                                          Id. at ¶ 4.
                                        8
                                          Id. at ¶ 5.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 4 of 37
                                        148074111.6
                                            Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 4 of 37
                                        investigation. 9 Between October 28 and November 4, 2019, C.M. moved out of

                                        Banfield Hall where she and MacDonald had both been RAs.

                                                 On November 4, 2019, the University determined that it had jurisdiction and

                                        promptly commenced its own internal investigation. 10 Universities that are recipients of

                                        federal funds are required by Title IX of the Education Amendments of 1972 to have in

                                        place a process for addressing Title IX on campus. 11 Unlike the state criminal process,

                                        the University proceedings are civil in nature, allowing it to impose sanctions where a

                                        preponderance of the evidence supports the conclusion that a student committed sexual

                                        harassment or non-consensual sexual contact. 12

                                                 On November 11, 2019 Title IX Coordinator Sara Childress emailed the

                                        November 8, 2019 Notice of Investigation (“NOI”) to both MacDonald and the

                                        complainants (C.M. and D.P. 13) alleging:

                                                 1. Sexual Harassment - Multiple incidents of sexual harassment towards
                                                    UAS students have been alleged, beginning in the Fall 2018 semester
                                                    and continuing into the Fall 2019 semester; and
                                                 2. Non-Consensual Sexual Contact - There has been allegations of non-
                                                    consensual sexual contact with a UAS student in the Fall 2019
                                                    semester. 14
907.279.8561 / Facsimile 907.276.3108




                                        9
                                          Id. at ¶ 6.
 1029 West Third Avenue, Suite 300




                                        10
                                           Id.
     Anchorage, AK 99501-1981




                                        11
                                           20 U.S.C. § 1681(a).
         PERKINS COIE LLP




                                        12
                                           R.01.04.010.A.8. See Docket 11-3 at 9.
                                        13
                                           Childress Decl. at ¶ 7.
                                        14
                                           Docket 11-4 at 2.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 5 of 37
                                        148074111.6
                                            Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 5 of 37
                                        Pending the outcome of its investigation, the only restrictions the University placed on

                                        MacDonald was that he was to avoid contact with D.P. 15

                                                 Immediately following the transmittal of the NOI on November 11, 2019,

                                        MacDonald responded to Parkey’s office unannounced, asking to speak with him.

                                        Parkey agreed to make himself available and met with MacDonald. 16 During the

                                        meeting, MacDonald admitted to making sexually harassing comments to D.P., but

                                        denied unwanted sexual contact with C.M. 17 On the same date, November 11, 2019,

                                        Parkey reached out to the complainants separately requesting an interview. 18 The

                                        following is a timeline of the investigation proceedings between November 13, 2019

                                        until March 2020 19:

                                        Date              Event
                                        11/13/2019        Interview of C.M.
                                        11/14/2019        Interview of D.P.
                                        11/14/2019        Emails to McCarthy and K.G. requesting interviews
                                        11/14/2019        Interview of McCarthy
                                        11/14/2019        Interview of K.G.
                                        11/14/2019        Emails to additional witnesses (4) requesting interviews
                                        11/15/2019        Witness interview conducted
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        15
                                           Docket 11-4 at 3. See also Childress Decl. at ¶ 8.
     Anchorage, AK 99501-1981




                                        16
                                           Childress Decl. at ¶ 9.
         PERKINS COIE LLP




                                        17
                                           Id.
                                        18
                                           Id.
                                        19
                                           Childress Decl. at ¶ 10.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 6 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 6 of 37
                                        Date            Event
                                        11/15/2019      Email to MacDonald regarding request to arrange time to speak about
                                                        investigation.
                                        11/17/2019      MacDonald responded to Parkey’s request to speak and informed
                                                        Parkey he would be utilizing an attorney, Joseph Lento, as his advisor
                                                        in the investigation process.
                                        11/18/2019      Parkey informed MacDonald he would need a FERPA release to
                                                        speak with Lento.
                                        11/18/2019      Signed FERPA release received.
                                        11/18/2019      Email from MacDonald (cc to Lento) requesting specific information
                                                        regarding the investigation.
                                        11/19/2019      Two witness interviews conducted.
                                        11/20/2019      Witness interview conducted.
                                        11/21/2019      Email from MacDonald and Lento requesting availability for an
                                                        interview the week of December 9. Parkey responded with his
                                                        availability for that week.
                                        11/21/2019      Parkey notifies complainants and respondent he will be out of the
                                                        office from 11/25 - 12/6/19. Parkey informed complainants and
                                                        respondent to contact Childress if there is any issue while he is away.
                                        11/22/2019      MacDonald and Lento request to meet for interview on December 13,
                                                        2019 at 8 a.m. The date/time was accepted by Parkey.
                                        11/25/2019 to   Parkey out of office
                                        12/06/2019
                                        12/04/2019      Parkey receives an email from UAS Faculty Erica Hill regarding a
                                                        conversation she had with her student, MacDonald, about his request
                                                        for a letter for graduate school.
907.279.8561 / Facsimile 907.276.3108




                                        12/09/2019      K.G. contacts Parkey requesting to meet with him because she had
 1029 West Third Avenue, Suite 300




                                                        learned additional information that she wanted to provide.
     Anchorage, AK 99501-1981




                                        12/09/2019      Parkey emails complainants and respondent to notify them he was
         PERKINS COIE LLP




                                                        back in the office and available if they required any further assistance
                                                        while the investigation continues.

                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 7 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 7 of 37
                                        Date            Event
                                        12/09/2019      C.M. emails Parkey requesting to meet on December 11th.
                                        12/11/2019      Email from MacDonald and Lento received requesting information
                                                        on how the complaint was received. Parkey advised the complaint
                                                        was received by a “responsible employee of the University.”
                                        12/11/2019      Parkey interviewed C.M. about additional details that came out of
                                                        speaking with witnesses.
                                        12/11/2019      Parkey emailed D.P. requesting to meet.
                                        12/11/2019      Parkey emails an additional 3 witnesses requesting times to meet.
                                        12/12/2019      Parkey interviewed MacDonald (Advocate Lento present via Zoom).
                                        12/12/2019      Parkey interviewed witness A.M.
                                        12/12/2019      Parkey interviewed witness I.B.
                                        12/13/2019      Parkey interviewed witness S.C.
                                        12/13/2019      Parkey interviewed D.P.
                                        12/19/2019      Parkey email to complainants and respondent regarding winter break
                                                        closure from December 21, 2019 - January 6, 2020.
                                        12/19/2019      Parkey email to complainants and respondent that he would be out of
                                                        office from January 5-11, 2020.
                                        12/21/2019    - University closure - winter break
                                        01/06/2020
                                        01/05/2020    - Investigator Parkey out of office
                                        01/11/2020
                                        01/20/2020      Parkey received an email from MacDonald stating he felt like K.G.
                                                        was retaliating against him. He mentioned the basis of this being a
                                                        comment she made about killing him, which he had previously
907.279.8561 / Facsimile 907.276.3108




                                                        disclosed in his interview.
 1029 West Third Avenue, Suite 300




                                        01/20/2020      Parkey responds to MacDonald’s email regarding K.G. requesting
     Anchorage, AK 99501-1981




                                                        clarification as well as letting him know the evidence review process
         PERKINS COIE LLP




                                                        would take place soon.


                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 8 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 8 of 37
                                        Date             Event
                                        01/21/2020       Parkey email to Lento (MacDonald’s Advocate) with non-disclosure
                                                         agreement regarding the evidence review.
                                        01/22/2020       Parkey received a signed non-disclosure agreement from Lento on
                                                         behalf of MacDonald.
                                        01/22/2020       Parkey emailed complainants and respondent with instructions on
                                                         how to complete the evidence review process along with a link to all
                                                         evidence obtained during the investigation. The email included the
                                                         evidence review guidelines and the individual evidence review
                                                         packets.
                                        01/22/2020       Parkey received an email from MacDonald of ten screenshot images
                                                         of text messages between MacDonald and C.M. MacDonald claimed
                                                         he was feeling retaliated against in this email, so Parkey opened a
                                                         new case.
                                        01/23/2020       Parkey received an email from D.P. that she reviewed the evidence
                                                         and had no comments, changes, or additions.
                                        01/27/2020       Parkey received email from MacDonald and Advocate Lento in
                                                         response to the evidence review.
                                        02/07/2020       Investigator Parkey decides to move family out of Alaska, tenders
                                                         resignation.
                                        03/30/2020       Jon Tillinghast hired

                                        One of the thrusts of MacDonald’s claims is that the investigation took too long.

                                        However, it is clear from the above timeline that Parkey requested an interview with

                                        MacDonald on November 15, 2019, four days after the investigation commenced.
907.279.8561 / Facsimile 907.276.3108




                                        MacDonald did not respond to the that email for two days, or until November 17, 2019.
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        In the November 17, 2019 email, MacDonald stated he would be represented by
         PERKINS COIE LLP




                                        counsel. In order to interact with counsel, Parkey needed a FERPA release from

                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 9 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 9 of 37
                                        MacDonald. MacDonald returned a signed release on November 21, 2019 and asked for

                                        an interview three weeks later, the week of December 9th. Parkey accommodated that

                                        request for a delay and scheduled an interview for December 12th. In the end,

                                        MacDonald’s requested delay pushed the investigation out almost a full 30 days. The

                                        above timeline and Declaration of Sara Childress demonstrates that Parkey actively

                                        pursued the investigation during this requested delay, but interviews that necessarily

                                        arose from facts brought forward by MacDonald’s interview continued for another

                                        week. The University was closed from December 21, 2019 until January 6, 2020, and

                                        Parkey was not available until January 11, 2020 due to the University closure and

                                        professional training. As the above timeline makes clear, Parkey actively pursued

                                        completion of the investigation through the evidence review stage.

                                                 After the evidence reviews and any responses to those reviews, the next step in

                                        the investigation would normally be report writing. However, because of MacDonald’s

                                        January 27, 2020 allegations that he felt that he had been treated unfairly 20, combined

                                        with the fact that on February 7, 2020 Parkey provided notice that he intended to

                                        resign 21 , the University took the allegations by MacDonald under advisement and
907.279.8561 / Facsimile 907.276.3108




                                        ultimately decided on March 30, 2020 to refer the investigation to an outside
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        20
                                             Docket 11-5 at 5-8.
                                        21
                                             Ex. A (Parkey’s resignation).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 10 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 10 of 37
                                        investigator, Attorney Jon Tillinghast.

                                                 Prior to a conclusion and subsequent resolution of the University’s ongoing

                                        investigation, MacDonald sued the University, three University employees, and a

                                        contract investigator—Sara Childress, Title IX Coordinator, Chase Parkey, Title IX

                                        Investigator, Sean McCarthy, UAS Staff Member, and Jon Tillinghast, Investigator

                                                 MacDonald now moves for injunctive relief, asking the Court to enjoin the

                                        University from completing its investigation into allegations that he engaged in sexual

                                        harassment and non-consensual sexual contact with female students and allow

                                        MacDonald to remain in the educational environment and complete his studies without

                                        determining whether the conduct occurred while the case is litigated. His arguments for

                                        injunctive relief fail the test enunciated under Winter v. Natural Resources Defense

                                        Council, Inc., 22 and this court should deny his request.


                                        II.      ARGUMENT
                                                 A.     MacDonald’s Request is Barred by the Younger Abstention Doctrine

                                                 MacDonald’s request for a temporary restraining order or preliminary injunction

                                        violates the Younger abstention doctrine. 23 Under Younger, a plaintiff may not ask the
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        federal courts enjoin a state agency’s civil proceeding that “(1) is ongoing, (2)
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        22
                                             555 U.S. 7, 20 (2008).
                                        23
                                             Younger v. Harris, 401 U.S. 37 (1971).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 11 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 11 of 37
                                        constitutes a quasi-criminal enforcement action, (3) implicates an important state

                                        interest, and (4) allows litigants to raise a federal challenge.” 24 Here, the University is a

                                        constitutionally-created state agency of the State of Alaska 25 and is engaging in an

                                        ongoing quasi-criminal enforcement action of its campus sexual harassment

                                        regulations, an important state interest. Accordingly, Younger abstention applies.

                                                 The U.S. Supreme Court has held that a state’s civil actions, conducted to police

                                        its interests qualify as “quasi-criminal enforcement”:

                                                       civil enforcement proceedings initiated by the state to
                                                       sanction the federal plaintiff ... for some wrongful act,
                                                       including investigations often culminating in the filing of a
                                                       formal complaint or charges, meet the ‘quasi-criminal
                                                       enforcement’ requirement. 26

                                        A Title IX investigation meets this standard. The Sixth Circuit already analyzed this

                                        issue in Doe v. University of Kentucky and found that the Younger abstention doctrine

                                        prohibits a student from attaining an injunction to stop a public university’s Title IX
907.279.8561 / Facsimile 907.276.3108




                                        24
                                           Citizens for Free Speech, LLC, v. County of Alameda, 953 F.3d 655, 657 (9th Cir.
 1029 West Third Avenue, Suite 300




                                        2020) (citing ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 759
     Anchorage, AK 99501-1981




                                        (9th Cir. 2014)).
         PERKINS COIE LLP




                                        25
                                           State of Alaska v. Chevron Chemical Co., 669 F.2d at 1299, 1301-02 (9th Cir. 1982).
                                        26
                                           Citizens for Free Speech, LLC, 953 F.3d at 657, citing Sprint Commc’ns, Inc. v.
                                        Jacobs, 571 U.S. 69, 79–80 (2013).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 12 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 12 of 37
                                        investigation and sanctions process. 27 The Doe v. University of Kentucky holding

                                        speaks directly to the facts of this case:

                                                      A state actor, the public University, is a party to the
                                                      proceeding and initiated the action. Additionally, the case
                                                      against Doe involved a filed complaint, an investigation,
                                                      notice of the charge, and the opportunity to introduce
                                                      witnesses and evidence. Although the proceeding lacks
                                                      some of the due process protections for a criminal trial, such
                                                      as having an attorney cross-examine witnesses and being
                                                      able to subpoena witnesses, that does not destroy the
                                                      applicability of Younger abstention. Doe focuses on the fact
                                                      that an attorney cannot cross-examine witnesses as a key
                                                      reason why abstention should not apply, but cross-
                                                      examination is permitted. Doe could submit questions to a
                                                      hearing officer who would present them to the witness, and
                                                      counsel can be present. And we have previously stated that
                                                      school disciplinary proceedings, while requiring some level
                                                      of due process, need not reach the same level of protection
                                                      that would be present in a criminal prosecution. Thus, while
                                                      the proceeding may lack all the formalities found in a trial,
                                                      it contains enough protections and similarities to qualify as
                                                      “akin to criminal prosecutions” for purposes of Younger
                                                      abstention.

                                        Here, the University is engaging in an ongoing Title IX enforcement action against

                                        MacDonald that may result in a formal complaint against him. Accordingly, the

                                        University’s Title IX enforcement action qualifies as a “quasi-criminal enforcement
907.279.8561 / Facsimile 907.276.3108




                                        action” under Younger.
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        27
                                          860 F.3d 365, 371 (2017) (holding “the district court was correct in finding Younger
                                        abstention precluded its involvement in the case.”).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 13 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 13 of 37
                                                 The University’s Board of Regents’ Policy and University Regulations afford

                                        MacDonald an opportunity to raise the very issues he brings in his request for

                                        temporary restraining order and preliminary injunction: he complained about Parkey’s

                                        bias, and Parkey was replaced; he can suggest witnesses to be interviewed and to

                                        present evidence; he has the right to have counsel assist him; he has full appeal rights.

                                        MacDonald has already raised the due process issues present in this request for a

                                        temporary restraining order and preliminary injunction and the University has worked

                                        in good faith 28 to accommodate him. 29

                                                 Preventing sexual harassment and sexual assault on the University’s campuses is

                                        an important state interest, as the University’s Board of Regents has affirmed in Policy:

                                                       The Board of Regents of the University of Alaska System
                                                       affirms its commitment to a safe and healthy educational
                                                       and work environment in which educational programs and
                                                       activities are free of discrimination on the basis of sex.
                                                       The board further affirms its commitment to respond
                                                       appropriately to sexual harassment and sexual violence, in
                                                       accordance with applicable law as amended from time to
                                                       time, including Title IX of the Education Amendments of
                                                       1972, the Violence Against Women Reauthorization Act,
                                                       Title VII of the Civil Rights Act of 1964 (which prohibits
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        28
                                           The Plaintiff has not raised any of “bad faith” arguments (e.g., bad faith, harassment,
         PERKINS COIE LLP




                                        flagrant unconstitutionality) that are exceptions to Younger. See 860 F.3d 365, 371
                                        (citing Fieger v. Thomas, 74 F.3d 740, 750 (6th Cir. 1996)).
                                        29
                                           R.01.04.100. See Docket 11-3 at 7; Childress Decl. at ¶¶ 10, 12.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 14 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 14 of 37
                                                       discrimination on the basis of sex in employment), Alaska
                                                       Statute 18.80, and due process of law. 30

                                        Accordingly, MacDonald’s attempt to have the federal courts enjoin a state agency’s

                                        enforcement of an important state interest violates the Younger abstention doctrine and

                                        must be dismissed.

                                                 B.    MacDonald’s Due Process Arguments Fail the Winter Test

                                                 As this court stated in its April 21, 2020 Order, the standard for obtaining a

                                        temporary restraining order is the same as that for a preliminary injunction. In Winter,

                                        the United States Supreme Court held that plaintiffs seeking preliminary injunctive

                                        relief must establish that “(1) they are likely to succeed on the merits; (2) they are likely

                                        to suffer irreparable harm in the absence of preliminary relief; (3) the balance of

                                        equities tips in their favor; and (4) a preliminary injunction is in the public interest.” 31

                                        Irreparable harm must be likely, not just possible, for an injunction to issue. 32

                                        Following Winter, the Ninth Circuit addressed the first element—the likelihood of

                                        success on the merits—and held that its “serious questions” approach to preliminary

                                        injunctions was still valid, but only “when applied as a part of the four-element Winter
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        30
                                           P.01.04.000 (Preamble). See Docket 11-3 at 2.
     Anchorage, AK 99501-1981




                                        31
                                           Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1021 (9th Cir. 2009) (citing Winter, 555
         PERKINS COIE LLP




                                        U.S. at 20).
                                        32
                                           See Winter, 555 U.S. at 25; see also All. for the Wild Rockies v. Cottrell, 632 F.3d
                                        1127, 1131 (9th Cir. 2011).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 15 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 15 of 37
                                        test.” 33 Accordingly, if the “balance of hardships tips sharply in the plaintiff’s favor”

                                        then a plaintiff must only show “that there are “serious questions going to the merits.” 34

                                        In the instant case, the balance of the hardships tips sharply in the University’s favor,

                                        meaning that MacDonald must meet the higher “likely to succeed on the merits”

                                        standard.

                                                 C.    The Court Should Apply the “Likelihood of Success on the Merits”
                                                       Standard

                                                 The “balance of the equities” tilt in the University’s favor. The “balance of the

                                        equities” means that the preliminary injunction “does more good than harm.” 35 An

                                        injunction will permanently prohibit to the University’s ability to fairly investigate this

                                        matter, making it irreparable 36; by contrast, the harms McDonald alleges are reparable

                                        and speculative. The Ninth Circuit has held that where the potential damage to one

                                        party is limited and reparable and the damage to the other party is substantial and

                                        irreparable, the “balance of the hardships tilts” in favor of the latter party. 37

                                                 The University will suffer tremendous and permanent harm if the court grants

                                        33
                                           See All. for the Wild Rockies, 632 F.3d at 1131–35.
                                        34
                                           Friends of the Wild Swan v. Weber, 767 F.3d 936, 942 (9th Cir. 2014) (emphasis in
                                        original) (quoting Shell Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th
907.279.8561 / Facsimile 907.276.3108




                                        Cir. 2013)).
 1029 West Third Avenue, Suite 300




                                        35
                                           All. for the Wild Rockies, 632 F.3d at 1133, citing Hoosier Energy Rural Elec. Co-
     Anchorage, AK 99501-1981




                                        op., Inc., v. John Hancock Life Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009).
         PERKINS COIE LLP




                                        36
                                           All. for the Wild Rockies v. Cottrell, 632 F.3d at 1135.
                                        37
                                           Benda v. Grand Lodge of Intern. Ass’n of Machinists and Aerospace Workers, 584
                                        F.2d 308, 315 (9th Cir. 1978).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 16 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 16 of 37
                                        MacDonald’s injunctive relief. While MacDonald vacillates between wanting the

                                        investigation to occur quickly and not wanting it to happen at all, for the female

                                        students that he harassed, justice delayed is justice denied. They are planning for the

                                        upcoming semester and will want to register for classes and housing knowing that they

                                        will be safe on campus. Other students on campus have an interest in knowing that

                                        when they make a complaint, the University will act on it and address it expediently.

                                        MacDonald has already admitted some of the alleged conduct and delaying

                                        consequences for that behavior dilutes the impact any sort of corrective action. The

                                        University is a constitutionally created corporation with the legal authority to regulate

                                        and police its campuses. 38 Halting the investigation nurtures a misperception that the

                                        University is unable to police its campus, enforce its rules, and keep its students safe.

                                                 By contrast, if the investigation goes forward, MacDonald will continue his

                                        studies with no impediments to his studies or access to campus life. The sole restriction

                                        on his conduct is that he cannot speak to D.P.

                                                 Like all investigations, delay leads to stale facts, faded memories, and other

                                        problems unique to the educational environment, such as witnesses becoming
907.279.8561 / Facsimile 907.276.3108




                                        unavailable due to summer break and graduation. The University lacks subpoena power,
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        so when students graduate or move away for the semester or summer it becomes
         PERKINS COIE LLP




                                        38
                                             Chevron Chemical Co., 669 F.2d at 1301.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 17 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 17 of 37
                                        tremendously difficult to interview them or to bring them back for hearings. Faded

                                        memories and missing witnesses cannot be reconstituted, and the damage to the

                                        University’s investigation will be permanent, even if subsequent litigation someday

                                        allows the investigation to resume. If the investigation continues, MacDonald, by

                                        contrast, will have the opportunity to appeal any problem he perceives in the

                                        University’s investigation, and will be able to rely on a full record of recorded,

                                        transcribed interviews.

                                                 MacDonald conjures several due process issues in his motion for a temporary

                                        restraining order and preliminary injunction. While those claims are meritless, further

                                        delay in this investigation may ultimately result in real due process concerns for him.

                                        Like the University, he will also experience more difficulty presenting evidence and

                                        witnesses as this matter extends beyond this semester. Accordingly, it is also in

                                        MacDonald’s interests to allow the university to complete its investigation, as his

                                        ability to present his case may be hobbled otherwise. Because the balance of equities

                                        tips in the University’s favor, MacDonald must meet the “likelihood of success on the

                                        merits” standard and not the “serious questions going to the merits” standard allowed in
907.279.8561 / Facsimile 907.276.3108




                                        more compelling cases. 39
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        39
                                             All. for the Wild Rockies, 632 F.3d at 1133.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 18 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 18 of 37
                                                       1.      MacDonald’s Allegations of Due Process Violations Are
                                                               Meritless and Neither Raise Serious Questions nor Have any
                                                               Likelihood of Success on the Merits

                                                 The essence of MacDonald’s first due process argument against the University is

                                        that the investigation against him was tainted by the original investigator, cannot be

                                        remedied by a new investigator, and must be stopped. This is akin to a person who kills

                                        his parents begging the court for leniency because he is an orphan.

                                                 In fact, the University replaced the investigator in MacDonald’s case because he

                                        requested a new investigator. 40 On January 27, 2020, he and his counsel alleged that

                                        MacDonald was not being treated fairly. 41 At roughly the same time MacDonald made

                                        this allegation, the assigned investigator, Parkey, decided to leave Alaska and move

                                        with his family out of state. 42 While the University did not and does not agree that

                                        Parkey was being unfair, it considered MacDonald’s displeasure with Parkey along

                                        with the fact that Parkey was not going to be able to finish the investigation. Taking

                                        those facts together, the University decided to replace Parkey with a seasoned attorney

                                        with over 30 years of experience in matters such as this one—Jon Tillinghast.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        40
                                           Docket 11-5 at 8.
                                        41
                                           Id.
                                        42
                                           Ex. A.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 19 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 19 of 37
                                                 MacDonald claims that Parkey was biased against him but fails to rebut the legal

                                        presumption that public officials are presumed to be unbiased. 43 For MacDonald to

                                        successfully make a claim of unconstitutional bias, he would have to overcome that

                                        presumption by showing that the Parkey had prejudged, or reasonably appeared to have

                                        prejudged, his case. 44

                                                 MacDonald bases his claims on three exchanges between Parkey and witnesses.

                                        The exchanges are somewhat meaningless out of context, but MacDonald attempts to

                                        depict them as evidence of bias. In fact, each depicts normal, investigatory conduct.

                                                 MacDonald first takes issue with Parkey referring to women’s buttocks as

                                        “asses.” It is important to note that it is neither uncommon nor inappropriate for a Title

                                        IX investigator to use the same sort of language in his or her questioning that the

                                        respondent may have used or that the listener may be accustomed to using. So while not

                                        appropriate for a church picnic, calling women’s buttocks “asses” on a college campus

                                        is not indicative of bias, and MacDonald’s claims of bias based on the use of that word

                                        are misplaced.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        43
                                           Stivers v. Pierce; 71 F.3d 732, 741 (9th Cir. 1995); Rollins v. Massanari, 261 F.3d
     Anchorage, AK 99501-1981




                                        853, 857-58 (9th Cir. 2001).
         PERKINS COIE LLP




                                        44
                                           Id. (citing Kenneally v. Lungren, 967 F.2d 329, 333 (9th Cir. 1992) (quoting
                                        Partington v. Gedan, 880 F.2d 116, 135 (9th Cir. 1989) (Reinhardt, J. concurring and
                                        dissenting)), cert. denied, 506 U.S. 1054 (1993).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 20 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 20 of 37
                                                 Similarly, MacDonald also claims that the following interchange demonstrated

                                        Parkey’s bias and inability to fairly investigate this case matter:

                                                       I mean, I can’t be biased because then I can’t investigate it.
                                                       But you’re not the only one. And again, I could only say
                                                       that because you know it.

                                                       You’re not the only one. And I think if you were to talk to
                                                       Able and not obviously pressure her, but ask her if she
                                                       would consider doing the investigation as well. I can do
                                                       both at the same time.

                                        Once again, MacDonald pulls this sentence out of context. Parkey is speaking with D.P.,

                                        who was the second woman to come forward and complain about MacDonald’s

                                        harassment, after learning about C.M. Accordingly, it is not inappropriate to mention

                                        that another complainant has come forward, as there is no question that D.P already

                                        knows that fact. In short, Parkey did not taint or embolden D.P. by mentioning C.M., as

                                        D.P. was already was aware of her claims. While he asks D.P. to encourage C.M. to

                                        initiate a complaint, it is not clear whether it is because C.M. is autistic and may

                                        respond better to a classmate or for some other reason. Regardless, Parkey’s comments

                                        indicate that he is clearly conscious of and trying to avoid any potential bias or taint.

                                        This interchange fails to demonstrate the sort of extreme prejudgment required by the
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        Ninth Circuit to demonstrate an agency official’s bias.
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                                 Similarly, MacDonald argues that Parkey acted inappropriately when he:


                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 21 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 21 of 37
                                                        told Baker that it was okay to talk to other students about
                                                        the investigation, which is particularly disturbing given the
                                                        context of Baker wondering if that would be “retaliation”:

                                                        Baker: And with me, like telling my friends about what
                                                        happened. Would that be considered retaliation against him?

                                                        Parkey: It depends on how you tell them. If you go walking
                                                        around campus with a sign, maybe. If you just talk to
                                                        someone like you do with Ke** or Able, no.

                                        Parkey’s advice in the above exchange is completely appropriate. He is simply trying to

                                        explain to a student that there is a fine line between her First Amendment rights to

                                        discuss this matter publicly and the point where advertising the allegations against

                                        MacDonald can actually become harassing to him. This is a frequent problem in

                                        campus investigations, where students’ desires to publicize alleged misconduct can

                                        snowball and become harassing. In fact, Parkey is anticipating that very problem

                                        occurring in this matter, as on January 20, 2020 MacDonald filed his own complaint

                                        alleging that the victims of his harassment were now harassing him. 45 The University

                                        has neither the ability nor the right to prevent students from discussing an ongoing

                                        investigation, and there is nothing improper about telling a complainant or witness that

                                        they are free to discuss the case with other students. Like MacDonald’s fundamental
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        45
                                             Childress Decl. at ¶ 10.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 22 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 22 of 37
                                        misunderstanding of FERPA, discussed below, he also seems to believe that it is

                                        improper for University students and employees to discuss pending cases—it is not.

                                                 It is important to note that, as a Title IX investigator, Parkey does not solely

                                        decide any responsibility or punishment for a respondent found responsible for a Title

                                        IX violation; his work is reviewed and approved by Sara Childress, the University’s

                                        Title IX coordinator. 46 Moreover, these are recorded interviews that have been

                                        transcribed; now that Tillinghast is conducting the investigation, he can review these

                                        transcripts and determine whether Parkey exerted any undue influence on the witnesses.

                                        He can also re-interview witnesses if he finds it necessary.

                                                 Public agency officials are presumed to be unbiased. 47 The Ninth Circuit has

                                        frequently analyzed this in relation to magistrate judges and other quasi-judicial

                                        decisionmakers. Parkey, while not a judge, is in a similar quasi-judicial role where he is

                                        gathering and weighing evidence and making credibility determinations. In these cases,

                                        the Ninth Circuit has held that even if a public official’s behavior is deserving of

                                        criticism, the court must be concerned with the overriding question of whether the

                                        public official demonstrated “fundamental fairness.” 48 To overcome that presumption
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        46
                                           R.01.04.090.B.3. See Docket 11-3 at 19.
         PERKINS COIE LLP




                                        47
                                           Bayliss v. Barnhart, 427 F.3d 1211, 1215-16 (9th Cir. 2005).
                                        48
                                           Id. (citing Ginsburg v. Richardson, 436 F.2d 1146, 1151 (3d Cir. 1971) (“We have
                                        reviewed the entire record in this case, and while the conduct of the hearing examiner is
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 23 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 23 of 37
                                        regarding Parkey, MacDonald would have to show a conflict so extreme that it would

                                        demonstrate that Parkey was incapable of a fair judgement. Again, while not

                                        appropriate for a church picnic, the statements that MacDonald points to are surely not

                                        extreme examples of bias.

                                                 In looking at the conduct of agency officials for indications of undue bias, the

                                        Ninth Circuit’s Stivers decision is particularly instructive in this matter. In Stivers, the

                                        plaintiff was applying for a private investigation license before a state licensing board.

                                        He had recently been shot while investigating a break-in. One of the hearing board

                                        members opposed the plaintiff’s license application, and in an effort to block the license

                                        intentionally spread false rumors that Stivers had, in fact, shot himself. 49 The 9th

                                        Circuit held that that “hostile comment” regarding the plaintiff would “clearly be

                                        insufficient to demonstrate that Pierce prejudged Stivers' application” and denied him

                                        his constitutional right to due process. 50 In Stivers, the comments made were intentional

                                        and directly attempted to torpedo the plaintiff’s application.

                                                 Similarly, in Liteky v. U.S. the U.S. Supreme Court described the sort of

                                        comment necessary to demonstrate bias by a judge, which much show “such a high
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        subject to some criticism, we cannot say that it was so unfair as to constitute a denial of
         PERKINS COIE LLP




                                        due process.”).
                                        49
                                           Stivers, 71 F.3d at 741.
                                        50
                                           Id. at 745 (emphasis added).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 24 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 24 of 37
                                        degree of favoritism or antagonism as to make fair judgement impossible” 51 and must

                                        be “so extreme as to display clear inability to render fair judgment.” 52

                                                 MacDonald’s claim—that three interchanges between Parkey and complainants

                                        denied him his constitutional right to due process—is meritless. First, those statements

                                        do not approach the sort of overt bias necessary to overcome the presumption that

                                        public agency employees are unbiased. Second, even if there was bias, the University

                                        cured it by bringing in a seasoned, new investigator who can review interviews using

                                        his judgment or re-interview witnesses if necessary. Third, any alleged bias in the

                                        investigation will be reviewed by a Title IX coordinator prior to any punishment being

                                        imposed. Fourth, the investigation’s conclusions can be appealed within the University

                                        internally prior to any discipline being imposed, and any allegations of bias can be

                                        challenged in that administrative process.

                                                              a.     The Plaintiff’s Family Education Rights Privacy Act
                                                                     Claims Are Meritless

                                                 MacDonald provides no legal basis for the notion that an alleged violation of his

                                        Family Education Rights Privacy Act 53, or FERPA, rights somehow also violates his

                                        constitutional rights to due process. That said, MacDonald’s pleadings do not actually
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        51
                                           Liteky v. U.S., 510 U.S. 540, 555-56 (1994).
                                        52
                                           Id. at 551.
                                        53
                                           20 U.S.C. § 1232g; 34 C.F.R. Part 99.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 25 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 25 of 37
                                        allege a violation of FERPA. FERPA does not prohibit a person in the educational

                                        environment from simply talking or sharing information about students. To violate

                                        FERPA, a person must disclose information that is “contained in educational

                                        records.” 54

                                                 In his brief, MacDonald states that Parkey made several statements about

                                        whether there were other alleged victims, whether other students could discuss the case

                                        openly, and whether another alleged victim would come forward and make a complaint.

                                        Again, FERPA is a records-based statute, and simply talking about MacDonald does

                                        not violate his FERPA rights. The University disputes that any of the statements

                                        allegedly made by Parkey were contained in MacDonald’s education records and argues

                                        that MacDonald’s FERPA argument is really a red herring—even if a violation of

                                        FERPA occurred, that violation would not constitute a constitutional due process

                                        violation or make any statement inadmissible.

                                                              b.     The Plaintiff’s Claims of Delay are Meritless

                                                 The University’s regulations regarding investigation timelines specifically state

                                        that investigations may be “extended for good cause,” including “the availability of
907.279.8561 / Facsimile 907.276.3108




                                        individuals and evidence relevant to the investigation…school breaks, or to address
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        54
                                          34 C.F.R. § 99.3 “Disclosure means to permit access to or the release, transfer, or
         PERKINS COIE LLP




                                        other communication of personally identifiable information contained in education
                                        records by any means, including oral, written, or electronic means, to any party except
                                        the party identified as the party that provided or created the record.” (emphasis added).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 26 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 26 of 37
                                        other legitimate reasons.” Additionally, the regulations state that “the complainant or

                                        respondent may request an extension with a showing of good cause.” Here, MacDonald

                                        and his counsel requested almost a month in delay, and the University granted the

                                        request. However, because of the delay due to MacDonald’s request, the investigation

                                        overlapped with time that Parkey was unavailable due to training and then University

                                        holidays. In short, the normal timeline was extended for “good cause” provided for by

                                        regulation, and MacDonald and his counsel were made aware of the extension. 55 The

                                        regulation is provided in full below:

                                                        C. Investigative Timeline

                                                        1. Within approximately 50 calendar days from the date the
                                                        complaint was filed, the final investigative report will be
                                                        completed and the Title IX coordinator will notify the
                                                        parties of the outcome of the investigation and forward any
                                                        findings of responsibility along with the investigative report
                                                        and relevant documentation to the appropriate discipline
                                                        authority.

                                                        2. Any timeline associated with the formal resolution
                                                        process, including appeals, may be extended for good cause.
                                                        Good cause may exist for a variety of factors, including the
                                                        complexity of the circumstances of each allegation, the
                                                        availability of individuals and evidence relevant to the
                                                        investigation, to comply with a request by law enforcement,
907.279.8561 / Facsimile 907.276.3108




                                                        school breaks, or to address other legitimate reasons. The
 1029 West Third Avenue, Suite 300




                                                        Title IX staff may extend a deadline for good cause;
     Anchorage, AK 99501-1981




                                                        alternatively, the complainant or respondent may request an
         PERKINS COIE LLP




                                                        extension with a showing of good cause.
                                        55
                                             Childress Decl. at ¶ 12.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 27 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 27 of 37
                                                        3. If the investigation is extended for good cause, the Title
                                                        IX coordinator will notify both parties of the delay and its
                                                        anticipated duration.
                                        MacDonald complains that the investigation took too long. Specifically he states in his
                                        complaint:

                                                        There were no difficulties with the availability of evidence
                                                        or individuals. Several individuals were interviewed by
                                                        Defendant Parkey.

                                                        c. Law enforcement was not involved with the incident.

                                                        d. School breaks were not a factor in the investigation.

                                                        e. There were no legitimate bases for an extension.

                                                        f. Neither the complainant nor the respondent requested an
                                                        extension of time.

                                        MacDonald’s assertion is directly contradicted by the facts of this case. Parkey

                                        requested an interview with MacDonald on November 15, 2019. MacDonald did not

                                        respond to the that email until November 17, 2019. In the November 17, 2019 email,

                                        MacDonald stated he would be represented by counsel. In order to interact with counsel,

                                        Parkey requested a FERPA release from MacDonald so that he could share documents

                                        and information with his counsel. MacDonald returned a signed release on November

                                        21, 2019. In that November 21, 2019 email, MacDonald requested an interview three
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        weeks later, the week of December 9th. 56 Parkey accommodated that request for a delay
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        56
                                             Childress Decl. at ¶ 10.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 28 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 28 of 37
                                        and scheduled an interview for December 12th. In the end, MacDonald’s requested

                                        delay pushed the investigation out almost one full month. Parkey actively pursued the

                                        investigation during this requested delay, but interviews that necessarily arose from

                                        facts brought forward by MacDonald’s interview continued for another week. The

                                        University was closed from December 21, 2019 until January 6, 2020, and Parkey was

                                        not available until January 11, 2020. During this closure, students are not present, and

                                        employees are neither paid nor allowed to work. As a result, “availability of

                                        individuals,” “school breaks,” and “respondent requests” were all definitely factors in

                                        the Title IX office’s ability to investigate the case within the normal timeline.

                                                 MacDonald’s delay claims are meritless, as the delays came at his request, there

                                        was good cause to grant his requests, and scheduling was discussed with him and his

                                        counsel. His counsel neither objected to these delays nor raised any complaint regarding

                                        investigative timelines.

                                                              c.     The Other Claims in MacDonald’s Complaint are
                                                                     Meritless

                                                                     (i)    The Plaintiffs “Eavesdropping” Claims are
                                                                            Meritless
907.279.8561 / Facsimile 907.276.3108




                                                 MacDonald’s Complaint alleges claims of “eavesdropping,” but fails to provide
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        any specific description of what he is referring to or what behavior amounted to
         PERKINS COIE LLP




                                        “eavesdropping.” Contrary to MacDonald’s allegations, the University is unaware of

                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 29 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 29 of 37
                                        any “eavesdropping” or surveillance equipment being used in the Title IX investigation.

                                        MacDonald relies on AS 42.20.310 as the basis for his due process claims, a

                                        telecommunications statute primarily tasked with policing illegal phone bugs and taps.

                                        The University is surely unaware of any conduct related to either phone bugs or taps.

                                        However, even reading that statute’s definition of an “eavesdropping device” 57 as

                                        broadly as possible, the University is still unaware of any conversation being recorded

                                        in violation of AS 42.20.310. The plaintiff provides no support for this claim in his

                                        Declaration. This allegation is frivolous and there is no likelihood that MacDonald will

                                        succeed on this claim.

                                                                     (ii)   The Plaintiff’s Claims of Violation of the
                                                                            Administrative Procedures Act are Meritless

                                                 The University is not subject to the Administrative Procedures Act. 58 Therefore,

                                        there is no likelihood that MacDonald will succeed on his claim that the University

                                        violated the APA, as it is baseless. There is no likelihood that MacDonald will succeed

                                        on this claim.
907.279.8561 / Facsimile 907.276.3108




                                        57
                                           AS 42.20.310(b). “In this section ‘eavesdropping device’ means any device capable
 1029 West Third Avenue, Suite 300




                                        of being used to hear or record oral conversation whether the conversation is conducted
     Anchorage, AK 99501-1981




                                        in person, by telephone, or by any other means; provided that this definition does not
         PERKINS COIE LLP




                                        include devices used for the restoration of the deaf or hard-of-hearing to normal or
                                        partial hearing.”
                                        58
                                           AS 44.62.330.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 30 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 30 of 37
                                                                     (iii)   The Plaintiff’s Claims of a Contract Violation are
                                                                             Meritless

                                                 MacDonald makes claims of “breach of contract” in his complaint. The plaintiff

                                        had no contract with the University in relation to this investigation, nor does he explain

                                        the nature of the contractual relationship he alleges exists. In Alaska, the state courts

                                        have never held that a contract, specifically a contract stemming from a university

                                        catalog, exists between a student and a university. 59 This stance is in line with the

                                        federal courts’ position, which is that a public university’s catalog does not create a

                                        contract with an enrolled student. 60 This claim is meritless.

                                                       2.     The Plaintiff’s Alleged Harms are Not Irreparable

                                                 Under Winter, the Supreme Court required a plaintiff to “demonstrate that

                                        irreparable injury is likely in the absence of an injunction.” 61 For the reasons explained


                                        59
                                           Hunt v. University of Alaska, Fairbanks, 52 P.3d 739, 744-45 (Alaska 2002) citing
                                        Bruner v. Petersen, 944 P.2d 43 (Alaska 1997).
                                        60
                                           Gibson v. Walden University, LLC, 66 F. Supp. 3d 1322, 1325 (D. Oregon 2014),
                                        stating “Other Circuits and Districts have confronted situations more closely analogous
                                        to the present case. In Carr v. Board of Regents of University System of Georgia, 249 F.
                                        App’x. 146, 150–51 (11th Cir. 2007), the Eleventh Circuit held that an undergraduate
                                        catalog did not constitute a contract, in part because it contained express disclaimers to
                                        that effect. See also Abbas v. Woleben, Civil No. 3:13–CV–147, 2013 WL 5295672, at
907.279.8561 / Facsimile 907.276.3108




                                        *4 (E.D. Va. Sept. 19, 2013) (finding that university handbooks and catalogs do not
 1029 West Third Avenue, Suite 300




                                        form a contract when the terms are not binding on the university); Brown v. Rector &
     Anchorage, AK 99501-1981




                                        Visitors of Univ. of Va., Civil Action No. 3:07–CV–00030, 2008 WL 1943956, at *6
         PERKINS COIE LLP




                                        (W.D. Va. May 2, 2008) (holding that a student handbook did not constitute a
                                        binding contract based on its disclaimers).
                                        61
                                           Winter, 555 U.S. at 22 (emphasis added).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 31 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 31 of 37
                                        above, allowing the University’s investigation to continue will not result in any due

                                        process deprivation for MacDonald. In fact, MacDonald will suffer no identifiable harm

                                        if the University’s investigation continues; he is an enrolled student and is allowed to

                                        take classes just as he was before these allegations arose. The University has placed no

                                        constraints on him other than that he is prohibited from speaking to one of the

                                        complainants. 62 If he feels that the investigation into case came to the wrong conclusion

                                        or was biased, the University offers him a full appeal process. 63 Accordingly, even if

                                        there were hypothetically some merit to MacDonald’s due process claims, those

                                        problems would not result in irreparable harm, as they could be addressed in an appeal

                                        prior to any discipline taking place.

                                                 MacDonald’s Declaration alleges a list of other harms that will befall him if the

                                        investigation is not stopped. 64 All of these harms, however, are reparable through

                                        compensation if he prevails at trial. By definition, if a harm can be compensated

                                        monetarily, it is not irreparable. 65 For example, he claims that he is distressed about the
907.279.8561 / Facsimile 907.276.3108




                                        62
                                           Childress Decl. at ¶ 8.
 1029 West Third Avenue, Suite 300




                                        63
                                           R01.04.100. Formal Resolution of the Complaint: Appealing Investigative Findings.
     Anchorage, AK 99501-1981




                                        See Docket 11-3 at 20.
         PERKINS COIE LLP




                                        64
                                           Docket 11-2 at 6-7.
                                        65
                                           Los Angeles Mem’l Coliseum v. Nat’l Football League, 634 F.2d 1197, 1202 (9th Cir.
                                        1980) (quoting Sampson v. Murray, 415 U.S. 61, 90 (1974)).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 32 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 32 of 37
                                        allegations against him and has lost hair and weight as a result. 66 If that is true and he

                                        prevails at trial, he may be compensated for emotional distress.

                                                 MacDonald has admitted some of the conduct alleged in this investigation, 67 and

                                        it is safe to say that every student who engages in misconduct experiences stress while

                                        awaiting discipline. Following MacDonald’s argument to its logical to its end, the

                                        University would never be able to discipline a student for misconduct because the stress

                                        of an investigation would constitute an irreparable harm. In fact, the University’s

                                        investigation may exonerate MacDonald regarding his remaining claims and ameliorate

                                        that stress.

                                                 MacDonald also claims in his motion for temporary restraining order and

                                        preliminary injunction that his “academic career is [] suffering,” 68 but he provides no

                                        evidence supporting this claim and fails to provide the sort of educational records (e.g.,

                                        grades, affidavits from faculty, test results) that would normally buttress this sort of

                                        allegation. Without more detail, it is impossible to know what he means by this

                                        allegation, but University regulations specifically anticipate this situation and mandate

                                        that the University to provide respondents “interim measures” during an investigation to
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        66
                                           Docket 11-2 at 6.
                                        67
                                           Childress Decl. at ¶ 9.
                                        68
                                           Docket 11 at 9.
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 33 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 33 of 37
                                        prevent academic declines. 69 Under “interim measures,” the University will attempt to

                                        accommodate any academic problem resulting from the investigation, making this

                                        problem reparable.

                                                 MacDonald’s claim that he will have a more difficult time getting into graduate

                                        school because of this investigation 70 is unsupported by facts and is purely speculative.

                                        As the Ninth Circuit has repeatedly held, “speculative injury cannot be the basis for a

                                        finding of irreparable harm.” 71 He has not provided any evidence that he actually meets

                                        the requirements for graduate studies, applied to graduate school, is qualified for any

                                        graduate program, or was denied entry to any graduate program. Again, even if this

                                        allegation were true, he could be compensated monetarily for it if he ultimately prevails

                                        at trial, making it reparable.

                                                 In fact, if his requests to this court are denied, MacDonald will continue to attend

                                        UAS with virtually no change to educational experience—he simply wants to forestall

                                        consequences for the behavior to which he has admitted and the investigation into the


                                        69
                                           R. 01.04.010.A.10 (“Interim measure” is an action taken by the university to
                                        preserve the complainant’s and respondent’s educational experience, to preserve
907.279.8561 / Facsimile 907.276.3108




                                        the safety of all parties and the broader university community, to remedy discriminatory
 1029 West Third Avenue, Suite 300




                                        effects on the complainant and others, to maintain the integrity of the investigation and
     Anchorage, AK 99501-1981




                                        resolution process, or to deter retaliation.) (emphasis added). See Docket 11-3 at 9.
         PERKINS COIE LLP




                                        70
                                           Docket 11-2 at 6.
                                        71
                                           In re Excel Innovations, Inc., 502 F.3d 1086, 1098 (9th Cir. 2007) (citing Goldie's
                                        Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th Cir. 1984)).
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 34 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 34 of 37
                                        additional conduct alleged. None of the harms alleged by MacDonald are irreparable,

                                        and his request for a temporary restraining order and preliminary injunction must be

                                        denied.

                                                       3.     The Balance of Equities Tip Sharply in the University’s Favor

                                                 See page 16-18 above.

                                                       4.     A Preliminary Injunction is Not in the Public Interest

                                                 The public has an interest in the University investigating and addressing sexual

                                        harassment and sexual assault on its campuses, along with its other critical student

                                        conduct rules. Here, a student who has already admitted to violating the University’s

                                        policies regarding sexual harassment asks the court to prohibit the University from

                                        resolving this matter and to allow him to continue attending school, without a full

                                        investigation, as though no complaints had ever been made.

                                                 While MacDonald has expressed concerns about the handling of this

                                        investigation, the University has made great efforts to accommodate his worries, going

                                        so far as to hire a new investigator to appease his fears of mistreatment. If MacDonald

                                        remains displeased with the University’s handling of this matter once the investigation

                                        concludes, he can appeal its results through a formal appeal process.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                                 While neither MacDonald nor the public will suffer any harm if this case is
         PERKINS COIE LLP




                                        allowed to move forward, an injunction will work directly against the public’s interest.


                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 35 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 35 of 37
                                        A temporary restraining order or preliminary injunction will effectively prevent the

                                        University from ever conducting a full investigation in this matter, as witnesses will

                                        disperse and memories will fade. That failure will prevent the University from assuring

                                        its community that their complaints will be addressed in a timely fashion, and that it has

                                        the ability to enforce its own rules.


                                        III.     CONCLUSION

                                                 MacDonald’s claims fail the Ninth Circuit’s Winter test. His due process claims

                                        are meritless, and his alleged harms are either reparable or speculative. The balance of

                                        interests weighs sharply against him, and his claims oppose the public’s interest. This is

                                        not an exceptional case supporting issuance of an injunction ordering the University to

                                        halt its investigation and ignore the complainants as if their complaints were never

                                        received. The University’s ability to enforce critical student conduct rules and to follow

                                        its internal procedures will be substantially impeded if the requested injunctive relief is

                                        granted. MacDonald, on the other hand, has not articulated how he will suffer

                                        irreparable harm if the status quo is maintained. If the investigation finds he did not

                                        violate any of the University’s Title IX regulations, the process will exonerate him, and
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        his concerns regarding stress, grades, and continued studies, will be over. He should
     Anchorage, AK 99501-1981




                                        wait until that process is completed to obtain his requested relief or should use the
         PERKINS COIE LLP




                                        administrative appeal process afforded by the University. At this early junction, there is
                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 36 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 36 of 37
                                        no basis to grant his unsupported request for an extreme form of relief. MacDonald’s

                                        motion for a temporary restraining order or preliminary injunction should be denied.


                                                 DATED: May 5, 2020.

                                                                              PERKINS COIE LLP

                                                                              s/Michael E. O’Brien__________________
                                                                               Michael E. O’Brien
                                                                               Alaska Bar No. 0311084
                                                                              Attorney for Defendants
                                                                              THE UNIVERSITY OF ALASKA, SARA
                                                                              CHILDRESS IN HER INDIVIDUAL AND
                                                                              SUPERVISORY CAPACITY, CHASE
                                                                              PARKEY IN HIS INDIVIDUAL AND
                                                                              SUPERVISORY CAPACITY, SEAN
                                                                              MCCARTHY, JON TILLINGHAST

                                                                  CERTIFICATE OF SERVICE
                                        I hereby certify that on May 5, 2020 I filed a true and correct copy of the foregoing
                                        document with the Clerk of the Court for the United States District Court – District of
                                        Alaska by using the CM/ECF system. Participants in Case No. 1:20-cv-00001-SLG
                                        who are registered CM/ECF users will be served by the CM/ECF system.
                                        s/ Michael E. O’Brien
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        RESPONSE TO PLAINTIFF’S RENEWED EMERGENCY MOTION FOR A
                                        TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
                                        MacDonald v. UA, et al.
                                        Case No. 1:20-cv-00001-SLG
                                        Page 37 of 37
                                        148074111.6
                                         Case 1:20-cv-00001-SLG Document 15 Filed 05/05/20 Page 37 of 37
